The motion court correctly held that by allowing Bonizio to participate in both work release and furlough programs at the same time, releasing him, under the former, Monday through Friday from 7:30 a.m. to 9:30 p.m. and, under the latter, Wednesday morning through Monday evening (Correction Law § 851 [3], [4]), respondents were in violation of their own rules, which provide that "[u]nder no circumstances shall an inmate be given any extension of time on work, educational or other continuous temporary release programs which would cause him to be in the community more than 14 hours in any given day” (7 NYCRR 1903.2 [e] [6] [iv]). As the motion court aptly noted, nowhere do the rules governing continuous temporary release programs (7 NYCRR part 1903) provide for furloughs that coincide with work release days. We have considered respondents’ other arguments, including that petitioner lacks standing to challenge their determination to place Bonizio in temporary release programs, and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Rubin and Williams, JJ.